RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0772-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MARCUS WHITFIELD,

     Defendant-Appellant.
_______________________

                   Submitted May 3, 2022 – Decided June 22, 2022

                   Before Judges DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 07-02-0279.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Dianne Glenn, Designated Counsel, on the
                   brief).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; Shiraz Deen, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant Marcus Whitfield appeals from the May 28, 2020 order of the

Law Division dismissing his petition for post-conviction relief (PCR) without

an evidentiary hearing. We affirm.

                                        I.

      On July 16, 2007, defendant entered a guilty plea to second-degree sexual

assault, N.J.S.A. 2C:14-2(c)(4). He admitted to having engaged in oral sex with

a fifteen-year-old boy.

      On February 15, 2008, the trial court, consistent with the plea agreement,

sentenced defendant to a three-year term of imprisonment, as well as Megan's

Law registration and parole supervision for life (PSL). The court also dismissed

the five remaining counts of the indictment. Defendant did not file a direct

appeal of his conviction or sentence.

      On August 14, 2019, eleven and one-half years after entry of his judgment

of conviction, defendant filed a complaint in the Law Division seeking PCR. He

alleged that his trial counsel was ineffective for failing to explain to him the

ramifications of PSL. He sought an evidentiary hearing and to vacate his plea.

      The State moved to dismiss the petition, arguing it was untimely and did

not set forth a prima facie case of ineffective assistance of counsel. Defendant

argued the late filing was the result of excusable neglect due to his imprisonment


                                                                            A-0772-20
                                        2
and transfers between prisons for parole violations, as well as his counsel's

failure to promptly send him a copy of trial records.

      On May 28, 2020, Judge Guy P. Ryan issued a written opinion dismissing

the complaint without an evidentiary hearing. Judge Ryan found the petition

was filed six and one-half years after the five-year period from entry of the

judgment of conviction established in Rule 3:22-12(a)(1). In addition, the judge

found defendant offered no evidence to support his claim the late filing was the

result of excusable neglect.     See R. 3:22-12(a)(1)(A).    While recognizing

defendant was incarcerated for parole violations after serving his sentence and

transferred between prisons, Judge Ryan concluded he offered no proof that he

could not file a PCR petition during the five-year period after entry of his

judgment of conviction. The judge noted that "the majority of [defendant's]

prison transfers occurred after the 2013 deadline to file a timely petition" and

many incarcerated defendants file PCR petitions. The judge found defendant

did not need his case records to file a petition.

      Judge Ryan also concluded the substantive allegations in the petition, if

considered, were meritless. He found that at the plea hearing the court "inquired

in extensive detail about [defendant's] understanding of the consequences of a

plea to a sexual offense by meticulously reviewing the supplemental plea forms"


                                                                           A-0772-20
                                         3
that addressed PSL. As Judge Ryan noted, during his exchange with the court,

defendant stated he was pleased with the representation provided to him and that

the plea agreement had been explained by counsel to his satisfaction. In fact,

Judge Ryan found, defendant hired the same attorney to represent him with

respect to subsequent parole violations.      Judge Ryan added, "[n]otably,

[defendant] has not asserted innocence. Rather, he is seeking to vacate his plea

because he is now dissatisfied with the burdens of PSL." A May 28, 2020 order

memorializes the court's decision.

      This appeal follows. Defendant makes the following arguments.

            POINT I

            THE TRIAL JUDGE ERRED IN DETERMINING
            THE DEFENDANT'S PCR PETITION WAS TIME-
            BARRED PURSUANT TO RULE 3:22-12(a) AS
            DEFENDANT ALLEGED FACTS SHOWING THE
            DELAY WAS DUE TO EXCUSABLE NEGLECT
            AND THE ENFORCEMENT OF THE TIME-BAR
            WILL RESULT IN A FUNDAMENTAL INJUSTICE.

            POINT II

            THE PCR JUDGE ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING AS
            DEFENDANT      RECEIVED     INEFFECTIVE
            ASSISTANCE OF COUNSEL WHEN THE TRIAL
            ATTORNEY FAILED TO ADVISE DEFENDANT OF
            THE AUTOMATIC PAROLE SUPERVISION FOR
            LIFE  CONSEQUENCES    WHEN    PLEADING
            GUILTY TO SEXUAL ASSAULT.

                                                                          A-0772-20
                                       4
                                          II.

      Rule 3:22-12 requires a first PCR petition to be filed within five years of

entry of the judgment of conviction. As case law instructs, the five-year time

bar for a first PCR petition is an important procedural requirement. The time

bar only should be relaxed in "exceptional" situations that are specified in the

Rule. See e.g., State v. Mitchell, 126 N.J. 565, 576-77 (1992) (declaring time-

barred a PCR petition filed six-and-a-half years after a defendant's conviction);

State v. Jackson, 454 N.J. Super. 284, 295-96 (App. Div. 2018) (enforcing the

time bar against a defendant whose petition was filed fourteen years after his

conviction).

      Rule 3:22-12(a)(1)(A) provides that a PCR petition may be considered if

               it alleges facts showing that the delay beyond [the five-
               year bar] was due to defendant's excusable neglect and
               that there is a reasonable probability that if the
               defendant's factual assertions were found to be true
               enforcement of the time bar would result in a
               fundamental injustice . . . .

The factors considered by the court to determine if exceptional circumstances

exist are the cause of the delay, the extent of the delay, the prejudice to the State,

and the importance of the defendant's claims. State v. Afanador, 151 N.J. 41,

52 (1997).      A defendant must submit "sufficient competent evidence" to

establish excusable neglect. State v. Brown, 455 N.J. Super. 460, 470 (App.

                                                                                A-0772-20
                                          5
Div. 2018). A substantial delay in filing a PCR petition increases the already

substantial burden to show excusable neglect and that a fundamental injustice

will result if the petition is not heard. See Afanador, 151 N.J. at 52 (recognizing

"the burden to justify filing a petition after the five-year period will increase

with the extent of the delay.").

      With respect to the substantive allegations in defendant's petition, under

Rule 3:22-2(a), a defendant is entitled to post-conviction relief if there was a

"[s]ubstantial denial in the conviction proceedings of defendant's rights under

the Constitution of the United States or the Constitution or laws of the State of

New Jersey . . . ." "A petitioner must establish the right to such relief by a

preponderance of the credible evidence." State v. Preciose, 129 N.J. 451, 459

(1992). "To sustain that burden, specific facts" which "would provide the court

with an adequate basis on which to rest its decision" must be articulated. State

v. Mitchell, 126 N.J. 565, 579 (1992).

      The Sixth Amendment to the United States Constitution and Article I,

Paragraph 10 of the New Jersey Constitution guarantee criminal defendants the

right to the effective assistance of counsel. State v. O'Neil, 219 N.J. 598, 610

(2014) (citing Strickland v. Washington, 466 U.S. 668, 686 (1984); State v.

Fritz, 105 N.J. 42, 58 (1987)). To succeed on a claim of ineffective assistance


                                                                             A-0772-20
                                         6
of counsel, the defendant must meet the two-part test established by Strickland

and adopted by our Supreme Court in Fritz. 466 U.S. at 687; 105 N.J. at 58.

      Under Strickland, a defendant first must show that his attorney made

errors "so serious that counsel was not functioning as the 'counsel' guaranteed

the defendant by the Sixth Amendment."           466 U.S. at 687.       Counsel's

performance is deficient if it "[falls] below an objective standard of

reasonableness." Id. at 688.

      A defendant also must show that counsel's "deficient performance

prejudiced the defense[,]" id. at 687, because "there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would

have been different." Id. at 694; accord State v. Nunez-Valdez, 200 N.J. 129,

139 (2009). "A reasonable probability is a probability sufficient to undermine

confidence in the outcome . . . ." Strickland, 466 U.S. at 694.

      "[A] court need not determine whether counsel's performance was

deficient before examining the prejudice suffered by the defendant as a result of

the alleged deficiencies." Id. at 697; State v. Marshall, 148 N.J. 89, 261 (1997).

"If it is easier to dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, which we expect will often be so, that course should be

followed." Strickland, 466 U.S. at 697. The right to the effective assistance of


                                                                            A-0772-20
                                        7
counsel extends to legal assistance related to the entry of a guilty plea. State v.

Gaitan, 209 N.J. 339, 350-51 (2012).

      An evidentiary hearing on a PCR petition is required only when: (1) a

defendant establishes a prima facie case in support of PCR; (2) the court

determines that there are disputed issues of material fact that cannot be resolved

by review of the existing record; and (3) the court determines that an evidentiary

hearing is required to resolve the claims asserted. State v. Porter, 216 N.J. 343,

354 (2013) (citing R. 3:22-10(b)). "A prima facie case is established when a

defendant demonstrates 'a reasonable likelihood that his or her claim, viewing

the facts alleged in the light most favorable to the defendant, will ultimately

succeed on the merits.'" Id. at 355 (quoting R. 3:22-10(b)).

      Having carefully reviewed defendant's arguments in light of the record

and applicable legal principles, we affirm the May 28, 2020 order substantially

for the reasons stated by Judge Ryan in his thorough and well-reasoned written

opinion. Defendant proffered no evidence that he was unable to file a petition

during the years he was serving the sentence for his conviction, after his release

from prison, or during the subsequent periods of incarceration for violating PSL,

most of which took place after expiration of the five-year filing period.

Moreover, as Judge Ryan found, the record unequivocally establishes that the


                                                                             A-0772-20
                                        8
judge who accepted defendant's plea exhaustively discussed with him each

aspect of the potential sentence for sexual assault, including PSL and the

possibility that he could be incarcerated for up to eighteen months were he to

violate the terms of PSL. Finally, defendant offers no convincing argument that

had he known of the consequences of PSL he would have elected to go to trial,

given the availability of his teenage victim, who testified at defendant's

sentencing, to prove the straightforward factual basis of the charges then

pending against him, and the fact that a conviction of the six charges he faced

would have resulted in the imposition of the statutorily mandated PSL.

      Affirmed.




                                                                         A-0772-20
                                      9